NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1998-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAMON L. VARGAS, a/k/a
LORA VARGAS, LEONEL
RAMON, RAMON VARGAS-
LORA, RAMON L. VARGAS-
LUNA, JOHN VARGAS,
RAMON LEONEL VARGAS,
RAMON LIONEL VARGAS,
RAYMON L. VARGAS,
JOSEPH ROSARIO, ANGEL
MERRARO, LJ, RAMON
LITTLEJOHN, RAMON JOE,
RAMON LORA, and RAMON
LEONEL,

     Defendant-Appellant.
____________________________

                   Submitted March 30, 2020 – Decided June 2, 2020

                   Before Judges Moynihan and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 12-12-1766.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Michele E. Friedman, Assistant Deputy
            Public Defender, of counsel and on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Daniel Finkelstein, Deputy Attorney
            General, of counsel and on the brief).

PER CURIAM

      Defendant Ramon L. Vargas was indicted for second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b) (count one), and second-degree

certain persons not to be in possession of a weapon, N.J.S.A. 2C:39-7(b) (count

two), following a consent search of his car by a Fort Lee police detective who

performed a motor vehicle stop.       Defendant pleaded guilty to unlawful

possession of a weapon after the motion judge entered an order denying his

motion to suppress evidence. He appeals from the judgment of conviction,

arguing:

            POINT I

            BECAUSE THE COURT ERRED IN FINDING THAT
            A   TINTED    REAR   WINDOW     CREATED
            REASONABLE SUSPICION SUFFICIENT TO
            JUSTIFY STOPPING [DEFENDANT'S] CAR, THIS
            MATTER MUST BE REMANDED FOR A NEW
            ANALYSIS   OF   REASONABLE    SUSPICION
            ABSENT THE IMPROPER CONSIDERATION OF
            THE LAWFULLY TINTED REAR WINDOW.


                                                                       A-1998-18T4
                                      2
            POINT II

            MR. VARGAS IS ENTITLED TO NINE
            ADDITIONAL DAYS OF JAIL CREDIT FOR THE
            TIME HE SPENT IN PENNSYLVANIA CUSTODY.

Defendant informed us the parties amicably resolved the jail-credit issue raised

in Point II; as such he has withdrawn that argument. We are unpersuaded by

defendant's remaining argument and affirm.

      Defendant contends the sole basis for the motor vehicle stop was the

detective's perception that the rear windows of defendant's Chevrolet Impala

were heavily tinted, and, inasmuch as "tinted windows only constitute a motor

vehicle infraction [under N.J.S.A. 39:3-74] if a car's windshield or front

windows are covered by a 'non-transparent material,' and driver visibility is

obscured," the detective's mistake of law rendered the stop unconstitutional; the

gun found pursuant to that stop was fruit of that constitutional violation and

should have been suppressed.

      The motion judge, however, found from the evidence presented at the

suppression hearing the detective "first noticed that the car had tinted windows

when he approached it," but the detective testified that thereafter "defendant

appeared to start drifting in and out of the lanes and to brake for no reason."




                                                                         A-1998-18T4
                                       3
Viewing the video recorded from the detective's patrol vehicle, the judge

observed:

              [W]e saw clearly on the tape from the [detective's]
              camera, that as he sped up to approach the car, it
              crossed the lane to the right, came back, the blinker
              went on when there was no way to go left. So the
              [detective] indicates that he started to drift. He went
              out of the lane, and then he started to brake on more
              than one occasion for no reason. 1

The judge concluded, "these various different factual occurrences, [the

detective's] observing the tinted windows, and then the manner in which

[defendant] was driving would independently establish cause . . . for the

[detective] to stop . . . defendant's vehicle."      The judge continued, "[the

detective] first noticed the car had tinted windows. Again, [defendant] was

drifting out of lanes.      And again, these independently would establish

[reasonable and articulable suspicion to stop defendant's vehicle], but taken

together they would as well."

        We defer to the judge's factual findings on a motion to suppress, "unless

they were 'clearly mistaken' or 'so wide of the mark' that the interests of justice

require[] appellate intervention." State v. Elders, 192 N.J. 224, 245 (2007)

(quoting N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007)).


1
    The video was not included in the appellate record.
                                                                           A-1998-18T4
                                        4
We owe "deference to those findings of the trial judge [that] are substantially

influenced by [the judge's] opportunity to hear and see the witnesses and to have

the 'feel' of the case, which a reviewing court cannot enjoy." State v. Locurto,

157 N.J. 463, 471 (1999) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)).

In State v. S.S., our Supreme Court extended that deferential standard of review

to "factual findings based on a video recording or documentary evidence" to

ensure that New Jersey's trial courts remain "'the finder of the facts[.]'" 229 N.J.
360, 381 (2017) (quoting Fed. R. Civ. P. 52(a) advisory committee's note to

1985 amendment). The Court explained that "[p]ermitting appellat e courts to

substitute their factual findings for equally plausible trial court findings is likely

to 'undermine the legitimacy of the [trial] courts in the eyes of litigants, multiply

appeals by encouraging appellate retrial of some factual issues, and ne edlessly

reallocate judicial authority.'" Id. at 380-81 (second alteration in original)

(quoting Fed. R. Civ. P. 52(a) advisory committee's note to 1985 amendment).

The trial court's application of its factual findings to the law, however, is subject

to plenary review. State v. Cryan, 320 N.J. Super. 325, 328 (App. Div. 1999).

      Police may conduct a motor vehicle stop if it is "based on specific and

articulable facts which, taken together with rational inferences from those facts,

give rise to a reasonable suspicion of criminal activity" or that a traffic offense


                                                                              A-1998-18T4
                                          5
has been committed. See State v. Mann, 203 N.J. 328, 338 (2010) (quoting State

v. Pineiro, 181 N.J. 13, 20 (2004)); State v. Bernokeits, 423 N.J. Super. 365, 370

(App. Div. 2011). In other words, "a police officer is justified in stopping a

motor vehicle when he [or she] has an articulable and reasonable suspicion that

the driver has committed a motor vehicle offense." State v. Golotta, 178 N.J.
205, 212-13 (2003) (quoting Locurto, 157 N.J. at 470). "A motor vehicular

violation, no matter how minor, justifies a stop without any reasonable suspicion

that the motorist has committed a crime or other unlawful act." Bernokeits, 423
N.J. Super. at 370.

      Notwithstanding that the detective did not issue a summons to defendant

for his erratic driving, as the motion judge prudently determined that alone

formed a reasonable suspicion justifying the motor vehicle stop. Courts, not law

enforcement officers, objectively determine if "specific and articulable facts

which, taken together with rational inferences from those facts," gave a law

enforcement officer reasonable suspicion to stop a suspect. Mann, 203 N.J. at

338 (quoting Pineiro, 181 N.J. at 20).

      The detective's observation of defendant's driving provided just cause for

the stop. See State v. Regis, 208 N.J. 439, 442 (2011) (holding the failure to

maintain a driver's lane to the extent practical is a discrete violation of N.J.S.A.


                                                                            A-1998-18T4
                                         6
39:4-88(b)); see also State v. Dickey, 152 N.J. 468, 472 (1998) (concluding an

officer had reasonable suspicion to conduct a motor vehicle stop where the

defendant was "driving thirty-four miles per hour in a fifty-five mile-per-hour

zone"); Golotta, 178 N.J. at 209 (holding police had reasonable suspicion to stop

defendant's vehicle after receiving a 911 call that defendant's vehicle was "'all

over the road' and . . . . 'weaving back and forth.'").

      Thus, we need not determine whether the Impala's tinted rear window

justified the stop.   As the motion judge found, there was an independent,

reasonable basis for the detective's action apart from his belief the tinted rear

window justified the stop. The motion judge rightly denied defendant's motion

to suppress.

      Affirmed.




                                                                         A-1998-18T4
                                         7